DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.  Claims 1 and 15 are amended.  Claim 20 is new.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Regarding claim 1, Applicant recites in lines 5-7 that a portion of the light from the plurality of light sources passes through the wavelength conversion member without colliding with the wavelength conversion material “and is emitted as it is” from the wavelength conversion member.  While Examiner recognizes that there is support for this recitation in paragraph [0054] of Applicant’s specification, paragraph [0054] also specifies that the wavelength converted light and the unconverted light from light sources 2 are “synthesized to generate white light”.  As illustrated in Figures 1 and 5 and recited in claim 1, light from light sources 2 is “diffused” by diffusion member 4 before entering wavelength conversion member 3, and optical sheet 5 then serves “to improve luminance” and is identified as a prism sheet or DBEF.  It thus seems clear that the converted and unconverted light is mixed or “synthesized” into white light upon exiting wavelength conversion member 3, thus it is unclear what exactly Applicant means by the recitation that the portion of unconverted light which does not collide with wavelength conversion material is “emitted as it is from the wavelength conversion member”.  As understood by Examiner and supported by Applicant’s disclosure, the light emitted from wavelength conversion member 3 is “white light”, thus the unconverted light is only emitted “as is” in the sense that it makes up a part of the 
Similarly regarding claim 15, Applicant recites in lines 7-10 that some of the light from the plurality of light sources passes through the wavelength conversion member without colliding with the wavelength conversion material “and is emitted as it is from the wavelength conversion member”.  While Examiner recognizes that there is support for this recitation in paragraph [0054] of Applicant’s specification, paragraph [0054] also specifies that the wavelength converted light and the unconverted light from light sources 2 are “synthesized to generate white light”.  As illustrated in Figures 1 and 5 and recited in claim 15, light from light sources 2 is “diffused” by diffusion member 4 before entering wavelength conversion member 3, and optical sheet 5 then serves “to improve luminance” and is identified as a prism sheet or DBEF.  It thus seems clear that the converted and unconverted light is mixed or “synthesized” into white light upon exiting wavelength conversion member 3, thus it is unclear what exactly Applicant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara (US 2010/0238648) in view of Oh (US 2014/0029239) and Kinomoto et al (US 2012/0320607).  
Regarding claim 1, Tsukahara discloses a light source device comprising: a substrate 15; a plurality of light sources 10 disposed on the substrate; a wavelength conversion member 20 comprising a wavelength conversion material (see para [0030]) disposed to face the plurality of light sources; and a diffusion member 54 disposed between the wavelength conversion member and the plurality of light sources and configured to uniformize distribution of traveling direction angle of incident light, and at least one of the light sources includes a light emitting element and a sealing lens comprising a sealant that seals the light emitting element to the light source device (Examiner submits that light sources 10 are described in paragraph [0027] as light emitting diodes which inherently possess light emitting chips which serve as the light emitting elements, and Figure 2 clearly illustrates a dome/hemispherical lens or cap covering the light emitting chips) (see at least Figure 20 and paragraphs [0024]-[0054]).
While Examiner submits that a portion of light from the plurality of light sources 10 in Tsukahara inherently passes through the wavelength conversion member 20 without colliding with the wavelength conversion material and is emitted as it is from the wavelength conversion member (see Figure 20; a portion of light necessarily travels through without colliding because there is spaces between the wavelength conversion material phosphors; see also paragraph [0030] which specifically teaches that some of 
Tsukahara does not specifically teach that the wavelength conversion material comprise a plurality of quantum dots having a diameter of about 1 nm to 100 nm.  However wavelength conversion members comprising quantum dots in the claimed diameter range are common in the art and taught in Oh (see Oh, at least paragraphs [0065]-[0067]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the wavelength conversion member in Tsukahara comprise quantum dots of the recited diameter as taught by Oh in order to provide well-known conversion means having improved light efficiency characteristics for a brighter and more efficient device, and since it has been held that where the 
Regarding claim 2, the diffusion member 54 in Tsukahara is a diffuser with a shaped surface (see at least Figure 20 and paragraph [0053]).
Regarding claim 4, each of the light sources 10 in Tsukahara has a light emitting element chip and a sealant configured to seal the light emitting chip on the substrate (see at least Figure 2).
Regarding claim 5, the sealant in Tsukahara is formed into a dome lens and a following condition is satisfied, 0.65≤h/r≤1 where h is a height of the dome lens and r is a radius of the dome lens (see at least Figure 2; values are equal thus h/r is 1).  
Regarding claim 10, the plurality of light sources 10 in Tsukahara are two-dimensionally arranged on the substrate (see at least Figure 1 and paragraph [0028]).  
Regarding claim 11, the plurality of light sources 10 in Tsukahara are placed under individual light emission control for every one light source or every two or more light sources (see at least Figures 2 and 20; each light source 10 is under individual dome lens and/or optics for controlling light emission).  
Regarding claim 12, each of the plurality of light sources 10 in Tsukahara includes  light emitting element configured of an LED (see at least Figure 2 and paragraph [0028]).
Regarding claim 13, 
Regarding claim 14, each of the plurality of light sources 10 in Tsukahara is configured to emit blue light and the wavelength conversion member is configured to convert part of the emitted blue light into yellow light (see at least paragraph [0013]).  
Regarding clam 15, Tsukahara discloses a display unit provided with a light source device configured to emit illumination light and a display section configured to display an image based on the illumination light from the light source device, the light source device comprising: a substrate 15; a plurality of light sources 10 disposed on the substrate; a wavelength conversion member 20 disposed to face the plurality of light sources;  and a diffusion member 54 disposed between the wavelength conversion member and the plurality of light sources and configured to uniformize distribution of traveling direction angle of incident light, wherein at least one of the light sources includes a light emitting element and a sealing lens comprising a sealant that seals the light emitting element to the light source device (Examiner submits that light sources 10 are described in paragraph [0027] as light emitting diodes which inherently possess light emitting chips which serve as the light emitting elements, and Figure 2 clearly illustrates a dome/hemispherical lens or cap covering the light emitting chips) (see at least Figure 20 and paragraphs [0024]-[0054]).
While Examiner submits that some light from the plurality of light sources 10 in Tsukahara inherently passes through the wavelength conversion member 20 without colliding with the wavelength conversion material and is emitted as it is from the wavelength conversion member (see Figure 20; a portion of light necessarily travels through without colliding because there is spaces between the wavelength conversion material phosphors; see also paragraph [0030] which specifically teaches that some of the blue excitation light from light sources 10 is not converted by the phosphor material in order to mix with the converted light to emit white light), but Examiner additionally provides a reference which illustrates some light passing through a wavelength conversion member “without colliding with the wavelength conversion material and is emitted as it is from the wavelength conversion member” (see Kinomoto, at least Figures 5 and 52 and paragraph [0163]; light represented by rays 101).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that some light from the light sources 10 in Tsukahara pass through the wavelength conversion member 20 without colliding with the wavelength conversion material and is emitted as it is from the member 20 as taught by Kinomoto in order to transmit excitation light through the empty spaces formed between the wavelength conversion material within member 20 as an inherent effect while preventing all of the excitation light from being converted by the wavelength conversion material to achieve the stated objective of mixing the converted and unconverted light to emit white light. 
Tsukahara does not specifically teach that the wavelength conversion material comprise a plurality of quantum dots having a diameter of about 1 nm to 100 nm.  However wavelength conversion members comprising quantum dots in the claimed diameter range are common in the art and taught in Oh (see Oh, at least paragraphs [0065]-[0067]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the wavelength conversion member in Tsukahara comprise quantum dots of the recited diameter as taught by Oh in order to provide well-known conversion means having improved light efficiency characteristics for a brighter and more efficient device, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).
Regarding claim 18, each of the light sources 10 in Tsukahara further comprises a sealing member being formed in a dome lens shape by sealant (see at least Figure 2).
Regarding claim 19, a height h and a radius r of the dome lens shape in Tsukahara preferably satisfies the 0.65≤h/r≤1 (this is not positively claimed, Examiner however notes at least Figure 2; values are equal thus h/r is 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara (US 2010/0238648), Oh (US 2014/0029239) and Kinomoto et al (US 2012/0320607), and further in view of Roberts et al (US 2009/0231835).
Regarding claim 3, Tsukahara does not explicitly teach that the shaped surface of the diffusion member 54 comprise optical elements arranged two-dimensionally on a .
Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara (US 2010/0238648), Oh (US 2014/0029239) and Kinomoto et al (US 2012/0320607), and further in view of Shim et al (US 2007/0097708).
Regarding claims 6-7, Tsukahara generally teaches at least a first sheet 11 and a second sheet 52 disposed between the wavelength conversion member 20 and the diffusion member 54, but does not specifically teach that the sheets be prism sheets having a plurality of first prisms extending in a first direction on the first sheet and a plurality of second prisms on the second sheet orthogonal to the first direction. However the use of first and second prism sheets with a plurality of prisms on each sheet extending orthogonal to each other is common in the art and specifically taught in Shim (see Shim, at least Figure 1 and paragraphs [0010]-[0012]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that first and second sheets in Tsukahara comprise a plurality of first prisms and a plurality of second prism respectively extending orthogonal to each other as taught by 
Regarding claim 16, Tsukahara generally teaches at least a first sheet 52 between the wavelength conversion member 20 and the light source 10, but does not specifically teach that the sheet be a prism sheet having a plurality of first prisms extending away from a first surface of the prism sheet.  However the use of prism sheets having a plurality of first prisms extending away from a first surface is common in the art and specifically taught in Shim (see Shim, at least Figure 1 and paragraphs [0010]-[0012]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that first sheet 52 in Tsukahara comprise a plurality of first prisms having a plurality of first prisms extending away from a first surface as taught by Shim so that the light passing through the sheet emerges perpendicular to the sheets to obtain uniform brightness distribution across the wavelength conversion member 20.   
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara (US 2010/0238648), Oh (US 2014/0029239) and Kinomoto et al (US 2012/0320607), and further in view of Smith-Gillepsie et al (US 2014/0036533).  
Regarding claims 8-9, Tsukahara discloses a reflective member 13 disposed in a region on the substrate, the region being different from a region provided with the plurality of light sources (see at least Figure 1 and paragraph [0027]), but Tsukahara does not specifically teach a filter characteristics on or covering the reflective member 13 that have different transmittance/reflectance characteristics depending on the particular spectrum of light striking the reflective member 13.  However the use of filters .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara (US 2010/0238648), Oh (US 2014/0029239) and Kinomoto et al (US 2012/0320607), and further in view of Pan et al (US 2009/0231847).
 Regarding claim 17, each light source in Tsukahara further comprises a sealing member but not specifically teach that it be formed substantially flat.  However substantially flat sealing members are well-known in the art and specifically taught in Pan (see Pan, at least Figures 4-5 and paragraph [0029]; flat sealing members 42 and 56), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the sealing member be substantially flat in order to provide a wider, less concentrated beam pattern to prevent bright spots while maintaining a protecting layer, and since it has been held that changing the form or shape of prior art parts does not make the claimed invention patentable over said prior art (MPEP 2144.04(IV)(B)).

Response to Arguments
Applicant’s arguments filed November 5, 2021 with respect to the rejections in the previous Office Action have been considered but are moot based on the new grounds of rejection set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875